Smith, Judge.
Appellant sued for injuries sustained when she fell on an unpaved strip of sidewalk. She appeals alleging as error the trial court’s granting of Wright & Lopez’ motion for summary judgment. We affirm.
Wright & Lopez, appellee, contracted with Southern Bell to install the telephone conduits which were to service the new addition to Crawford Long Hospital. In performing under the contract appellee excavated a strip of concrete sidewalk in front of the hospital, implanted the conduits, back filled the excavation and placed rock dust over the backfill. Appellee completed the task, leaving the sidewalk unpaved, after a week’s work in late April and early May 1973. On the same day appellee left the job, in order to install a fire alarm conduit, Beers Construction Company, general contractor for the hospital, dug up the same strip of sidewalk that appellee had excavated. In August 1973, Beers covered back the excavation with the material removed from it, leaving the walk unpaved; they left the job on September 21, 1973. On October 11, 1973, Mrs. McLaughlin fell on that unpaved portion of sidewalk and suffered the injuries of which she complained. Beers’ excavation, begun while appellee was still at the job site and completed months subsequent to the work done by appellee, was sufficient in itself to cause the injury of which Mrs. McLaughlin complained. As a matter of law, the alleged negligence on the part of appellee could not have been the proximate cause of her injury, and therefore, the trial court was correct in granting summary judgment for appellee.

Judgment affirmed.


Bell, C. J., Quillian, P. J., Webb, Marshall and Shulman, JJ., concur. McMurray, J., dissents. Banke, J., dissents specially. Deen, P. J., concurs specially in dissent of Banke, J.

Michael J. Reily, for appellant.
Hopkins & Gresham, Thomas P. Gresham, David M. Leonard, for appellees.